DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1-28 are pending in the application.
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on multiple applications filed in the United Kingdom on 10/22/2004.  It is noted that, however, that applicant has not filed a certified copy of these applications as is required by 35 U.S.C. 119(b).
Drawings
4.	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because some figures (example: Fig. 8) is shaded too dark to discern all features or terminations of lead lines from reference characters displayed.  In addition, some of the figures (example: Fig. 8) include hand written characters, elements and or features.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

6.	Claims 1-22 and 24-27 are rejected under 35 U.S.C. 102(a) as being anticipated by Gibbs (WO 2004/020228 A1).  Gibbs discloses all of the claimed features, including sit astride seat, planning hull, at least four wheels, and all configurations as claimed (see Figs. 1-8).  First and second track widths are variable per wheel/tire configurations.  Regarding claims 1 and 17, Gibbs (Fig. 8) depicts a sit astride seat for a driver and passenger.  Although Fig. 8 shows a .
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gibbs (WO 2004/020228 A1), in view of Lawler (US 4718501).  Gibbs shows all of the claimed features, with the exception of the hull and each deck component formed in a composite of fibers as claimed by applicant.  Lawler discloses an amphibious vehicle with composite hull and deck component features, as generally claimed by applicant.  Additionally, it is well known in the art to use high strength composites and fiber reinforced plastic (FRP) for hull and deck construction for boats and watercraft due to the high strength to weight ratio, durability and resiliency of the composite and FRP materials in a marine environment.  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to provide hull and deck components formed of FRP or a composite of fibers as recited by applicant with Gibbs to create the invention as claimed by applicant.  The motivation would have been to provide a highly strong, resilient, durable and relatively light weight construction material for the vehicle hull and deck components to enhance the vehicle’s durability and performance characteristics.
9.	Claim 28 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gibbs (WO 2004/020228 A1), in view of Hattori (JP 11157483 A).  Gibbs shows all of the claimed features, with the exception of buoyancy chambers provided in the sill portions of the vehicle.  Hattori teaches use of buoyancy chambers (K) positioned in sills (bulwarks) [50] in a watercraft.  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to provide buoyancy chambers in the sill portions of the vehicle as taught by Hattori with Gibbs to create the invention as claimed by applicant.  The motivation would have been to provide extra buoyancy on the sides of the vehicle to increase lateral buoyancy during leaning or heeling, improve static and maneuvering stability, and enhance the overall performance characteristics for the vehicle.
Conclusion 
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Grzeck, Jr. et al. (US 5690046 A) shows many similar features but only 3 wheels.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
12.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR Canada) or 571-272-1000.
/Daniel V Venne/
Senior Examiner, Art Unit 3617
2/17/2021